NO. 07-07-0383-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                     MAY 29, 2008

                         ______________________________


                        RONNIE DUANE MASON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 50,138-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Appellant, Ronnie Duane Mason, was convicted of capital murder and sentenced

to life imprisonment. The clerk’s record was filed on January 15, 2008. Contained therein

is the Trial Court’s Certification of Defendant’s Right of Appeal, which was executed on

September 4, 2007, after amendments to Rule 25.2(d) of the Texas Rules of Appellate
Procedure became effective on September 1, 2007. The form on file does not comply with

the amendments to the rule, which now require that a defendant sign the certification and

receive a copy. Additionally, the new form provides certain admonishments to a defendant

not previously required.1


       Procedural rules generally control litigation from their effective date. Wilson v. State,

473 S.W .2d 532, 535 (Tex.Crim.App. 1971). Consequently, we abate this appeal and

remand this cause to the trial court for further proceedings. Upon remand, the trial court

shall utilize whatever means necessary to secure a proper Certification of Defendant’s Right

of Appeal in compliance with Rule 25.2(d). Once properly completed and executed, the

certification shall be included in a supplemental clerk’s record.        See Tex. R. App. P.

34.5(c)(2). The trial court shall cause this supplemental clerk's record to be filed with the

Clerk of this Court by July 14, 2008. This order constitutes notice to all parties, pursuant to

Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective certification. If a

supplemental clerk’s record containing a proper certification is not filed in accordance with

this order, this matter will be referred to the Court for dismissal. See Tex. R. App. P. 25.2(d).


       Also pending before this Court is Appellant’s third Motion for Extension of Time to File

Brief. W e grant the motion to July 14, 2008. As three extensions have now been granted,

no further motions for extension of time will be considered absent exigent circumstances.




       1
      The proper form for Certification of Defendant’s Right of Appeal is contained in
Appendix D to the 2008 Texas Rules of Appellate Procedure.

                                               2
      It is so ordered.


                              Per Curiam
Do not publish.




                          3